
	

113 HR 4860 IH: Protecting Students from Failing Institutions Act
U.S. House of Representatives
2014-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4860
		IN THE HOUSE OF REPRESENTATIVES
		
			June 12, 2014
			Ms. Hahn introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To clarify that a closure of a branch or campus of an institution of higher education may qualify a
			 borrower for loan discharge under the Higher Education Act of 1965, and
			 for other purposes.
	
	
		1.Short titleThis Act may be cited as the Protecting Students from Failing Institutions Act.
		2.Closure of a campus or branch of an institution of higher educationSection 437(c) of the Higher Education Act of 1965 (20 U.S.C. 1087(c)) is amended—
			(1)in paragraph (1), by inserting or the closure of a campus or branch of the institution, after closure of the institution;
			(2)in paragraph (3)—
				(A)by inserting or the closing of a campus or branch of the institution after closing of the institution; and
				(B)by inserting before the period the following: and shall not count towards the student’s duration limit for Federal Pell Grants under section
			 401(c)(5); and
				(3)by adding at the end the following:
				
					(6)Campus or branch closureA borrower who withdraws from an institution not more than 120 days before the date of closure of
			 the campus or branch of the institution in which the borrower was enrolled
			 and such closure would have prevented the borrower from completing the
			 program in which the borrower was enrolled shall, for purposes of
			 discharging such borrower’s loans under paragraph (1) and determining the
			 borrower’s eligibility for additional assistance under this title in
			 accordance with paragraphs (3) and (4), be considered to be a student who
			 is unable to complete the program in which such student is enrolled due to
			 the closure of the campus or branch of the institution.
					(7)Federal Pell GrantsIn a case of a borrower that receives a Federal Pell Grant under subpart 1 of part A of this title
			 for an academic year for enrollment in a program at a campus or branch of
			 an institution and such campus or branch closes, even if for purposes of
			 paragraph (1) the borrower is considered to be able to complete the
			 program in which such borrower is enrolled, the borrower may use the
			 remaining amount of the Federal Pell Grant for such academic year at
			 another institution.
					(8)DefinitionFor purposes of this subsection, the terms campus and branch include the term branch campus as defined in section 600.2 of title 34, Code of Federal Regulations (or a successor regulation)..
			
